Case 6:20-cv-00022-SEH Document 20 Filed 05/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION

MARIA MOELLER and RON
MOELLER,

Plaintiffs,

Vv.

THE ALIERA COMPANIES, INC.;
TRINITY HEALTHSHARE;
TIMOTHY MOSES, SHELLEY
STEELE, CHASE MOSES, and DOES
1-10,

Defendants.

 

 

No. CV 20-22-H-SEH

ORDER

On May 6, 2020, Defendant The Aliera Companies, Inc. (“Aliera”) filed a

Motion for Admission Pro Hac Vice for Sarah R. Craig' and Motion for

Admission Pro Hac Vice for Elizabeth B. Shirley.’ Nothing in the motions indicate

compliance with L.R. 7.1(c)(1) and (2).

 

' Doe. 12.

* Doc. 13.
Case 6:20-cv-00022-SEH Document 20 Filed 05/08/20 Page 2 of 2

ORDERED:

The Motion for Admission Pro Hac Vice for Sarah R. Craig’ and Motion for
Admission Pro Hac Vice for Elizabeth B. Shirley* are DENIED without prejudice
for failure to comply with L.R. 7.1(c)(1) and (2). Defendant Aliera may resubmit

the motions in proper form.

DATED this fe day of May, 2020.

Alan / Aedelon

SAM E. HADDON
United States District Judge

 

3 Doc. 12.

* Doe. 13.
